Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pedro Falcon Hill appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2011). We have reviewed the record and conclude the district court did not abuse its discretion in denying the motion. See United States v. Stewart, 595 F.3d 197, 200 (4th Cir.2010) (standard of review). Accordingly, we affirm for the reasons stated by the district court. See United States v. Hill, No. 3:07-cr-00028-REP-1 (E.D.Va. Aug. 22, 2012). Furthermore, we deny Hill’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.